The Honorable Phil Wyrick State Representative 11001 Alexander Road Mabelvale, AR  72103-1905
Dear Representative Wyrick:
This is in response to your request for an opinion on the following question:
     Does the State of Arkansas mandate that church schools within our state pursue state accreditation?
The answer to your question appears to be "no."
The Quality Education Act of 1983, codified at A.C.A. 6-15-201
to -211 (Repl. 1993), requires the public elementary and secondary schools of Arkansas to meet the minimum standards for accreditation established by the State Board of Education.  The law does not appear to require private or church schools in Arkansas to meet these standards.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh